ORDER

PER CURIAM.
AND NOW, this 15th day of April of 2004, in light of the stipulation at argument by the parties that power over the Philadelphia Gas Works has been transferred to the Pennsylvania Utility Commission, the order of the Commonwealth Court granting the preliminary objections on the basis that these matters are not ripe is now VACATED. These matters are REMANDED to the Commonwealth Court for its expeditious consideration of the matters. Jurisdiction relinquished.
Justice NEWMAN did not participate in the consideration or decision of this case.